United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 00-1222                                  September Term, 2001
                                         Filed On: February 19, 2002 [659035]
Fox Television Stations, Inc.,
               Petitioner
               
v.

Federal Communications Commission and
United States of America,
               Respondents
               
National Association of Broadcasters, et al.,
               Intervenors
               


Consolidated with 00-1263, 00-1326, 00-1359, 00-1381, 01-1136


                                
           On Petitions for Review of an Order of the
               Federal Communications Commission
                                
                                
                                

     Before: Ginsburg, Chief Judge, Edwards and Sentelle, Circuit Judges.


                            O R D E R

     It is ORDERED by the court that the opinion be amended as follows:

     insert "and one appeal from" after "petitions to review" on line 2 of the opinion.


FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk